 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 17th
day of September, 2019, by and between NTN Buzztime, Inc., a Delaware
corporation (the “Company”), and Sandra Gurrola, an individual (the
“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. The Executive commenced employment with the Company as of November 4, 2009.

 

B. The Company desires that the Executive continue to be employed by the Company
to carry out the duties and responsibilities described below, all on the terms
and conditions set forth in this Agreement, effective as of the date set forth
in the first paragraph (the “Effective Date”).

 

C. The Executive desires to continue employment on the terms and conditions set
forth in this Agreement.

 

D. The Nominating and Corporate Governance/Compensation Committee (the
“Committee”) of the Board of Directors of the Company has determined and
approved the terms of Executive’s continued employment on the terms and
conditions set forth in this Agreement.

 

E. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date and supersedes and negates all
previous agreements with respect to such relationship. Notwithstanding the
foregoing, all indemnification agreements, restricted stock agreements, stock
option agreements and agreements for equity-based benefits executed prior to the
Effective Date shall not be deemed amended or revised by this Agreement, except
as expressly amended or revised under the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1 Retention; Authorization to Work in the United States. Subject to the
terms and conditions expressly set forth in this Agreement, the Company does
hereby agree to continue the employment of the Executive and the Executive does
hereby accept and agree to this engagement and employment. Executive’s
employment with the Company is “at-will” and either the Company or Executive may
terminate his employment with the Company at any time for any or no reason,
subject to the terms and conditions set forth in this Agreement. The period of
time during which Executive remains employed by the Company is referred to as
the “Period of Employment.”

 

 1 

 

 

  1.2 Duties. During the Period of Employment, the Executive shall serve the
Company as its Senior Vice-President of Finance and Chief Accounting Officer
(the “SVP”) and shall have the powers, duties and obligations of management
typically vested in the office of Senior Vice-President of Finance and Chief
Accounting Officer of a corporation, subject to the directives of the Company’s
Board of Directors (the “Board”) and to the corporate policies of the Company as
they are in effect and as amended from time to time throughout the Period of
Employment (including, without limitation, the Company’s business conduct and
ethics policies). Specifically, the SVP will work closely with the Board, the
CEO and senior management to manage administrative, financial and risk
management operations of the Company, including the financial and operational
strategy and the metrics tied to that strategy, as well as the ongoing
monitoring of the controls designed to preserve company assets and report
accurate financial results. The Executive will assist in the development of
Company policies and objectives in accordance with Board directives to achieve
sustainable and cumulative growth over time. The Executive, in conjunction with
the CEO, will establish responsibilities and procedures for attaining objectives
and reviews of operations and financial statements to evaluate achievement of
those objectives. Moreover, the Executive shall be responsible for overseeing
all aspects of the Company’s accounting functions, ensuring its financial
statements fairly represent the operations of the Company and that such
financial statements are prepared in accordance with accounting principles
generally accepted in the United States. During the Period of Employment, the
Executive shall report to the CEO.         1.3 No Other Employment. During the
Period of Employment, the Executive shall both (i) devote substantially all of
the Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, and (ii) hold no other employment. The
Company shall have the right to request the Executive to resign from any board
or similar body on which she may then serve if the Board reasonably determines
that the Executive’s business related to such service is then in competition or
conflicts with any business of the Company or any of its affiliates, successors
or assigns. Nothing in this Section 1.3 shall be construed as preventing
Executive from engaging in the investment of his personal assets.         1.4 No
Breach of Contract. The Executive hereby represents to the Company that: (i) the
execution and delivery of this Agreement by the Executive and the Company and
the performance by the Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or otherwise bound; (ii)
the Executive has no information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity which
would prevent, or be violated by, the Executive entering into this Agreement or
carrying out her duties hereunder; and (iii) except as set forth on Exhibit A
hereto, the Executive is not bound by any confidentiality, trade secret or
similar agreement other than this Agreement and the Confidentiality and Work for
Hire Agreement entered into by the Executive as of November 4, 2009 and which is
attached hereto as Exhibit B (the “Confidentiality and Work for Hire Agreement”)
with any other person or entity.

 

 2 

 

 

  1.5 Location. The Executive acknowledges that the Company’s principal
executive offices are currently located in Carlsbad, California. The Executive
agrees that she will work from the Company’s principal executive offices. The
Executive acknowledges that he may be required to travel from time to time in
the course of performing his duties for the Company.

 

2. Compensation.

 

  2.1 Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid
in accordance with the Company’s regular payroll practices in effect from time
to time, but not less frequently than in monthly installments. The Executive’s
Base Salary shall be at an annualized rate of One Hundred Ninety Thousand
Dollars ($190,000).         2.2 Incentive Bonus. Prior to the Effective Date and
at all times during the Period of Employment, the Executive was, and shall be,
eligible to participate in the NTN Buzztime, Inc. Executive Incentive Plan for
Eligible Employees for fiscal year 2019. The Board and its nominating and
corporate governance/compensation committee has determined that as of the
Effective Date of this Agreement, the Executive’s Target Payout shall be in the
amount of Twenty Percent (20%) of Executive’s Base Salary. Prior to the
Effective Date, the Target Payout shall remain Ten Percent (10%) of the
Executive’s Base Salary. This incentive payment shall be prorated to account for
the increase in the Executive’s Target Payout rate and calculated from the
Executive’s base salary compensation as of December 31, 2019.           The
Incentive Bonus, if any, will be paid to the Executive within thirty (30) days
after receipt of the independent auditor’s report on the Company’s annual
financial statements for the year in question; provided that the Incentive Bonus
will not be deemed earned and will not be paid to the Executive unless the
Executive is employed by the Company on such payment date. Payment of the
Incentive Bonus, if any, will be subject to withholdings in accordance with the
Company’s standard payroll procedures.           In lieu of the Incentive Bonus,
if the Company’s CEO and CFO and the nominating and corporate
governance/compensation committee of the Board agree, the Executive shall
instead be eligible to receive a spot bonus in an amount to be determined by the
Board (or its nominating and corporate governance/compensation committee) in its
sole discretion.         2.3 Stock Units and Stock Option Grants. Prior to the
Effective Date and during Executive’s tenure as an employee of the Company,
Company has granted the Executive stock incentive benefits in the form of
restricted stock units and stock options pursuant to approved Company incentive
plans. Except as set forth in section 2.4 below, nothing in this Agreement shall
be deemed to amend or otherwise alter the terms and conditions of any of those
incentive plans and related agreements, including but not limited to the Amended
2010 Performance Incentive Plan and any Stock Unit Agreement and Stock Option
Agreements entered into between the Company and the Executive.

 

 3 

 

 

 

  2.4 Change in Control Incentive. In the event of a Change in Control (as
defined in Section 4.4), and provided that the Executive is employed by the
Company through the effective date of the Change in Control, then 100% of the
then unvested portion of the stock units grant and of all stock options granted
to the Executive prior to the date hereof that are then outstanding will vest
and, if applicable, become exercisable as of immediately before such effective
date.

 

3. Benefits.

 

  3.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.         3.2 Reimbursement
of Business Expenses. The Company will reimburse Executive for all reasonable
business expenses the Executive incurs during the Period of Employment in the
course and scope of the Executive’s duties, subject to the Company’s expense
reimbursement policies in effect from time to time. Executive will be required
to provide substantiation of all of such expenses on Company approved expense
report forms in accordance with Company policies. These payments may be made as
direct payments of the Executive’s invoices or bills or by reimbursement to the
Executive of costs that are incurred. The Executive will be responsible for all
income and employment taxes due on such payments; the Company will not provide a
gross-up payment to cover such tax liabilities.         3.3 Paid Time Off.
During the Period of Employment, the Executive shall be permitted time off in
accordance with the Company’s PTO policies in effect from time to time. The
Executive shall also be entitled to all other holiday and leave pay generally
available to other executives of the Company.

 

4. Termination.

 

  4.1 Termination of Employment. The Executive’s employment by the Company may
be terminated either by the Company or by Executive at any time for any or no
reason and with or without Cause (in any case, the date that the Executive’s
employment with the Company terminates and which constitutes a “separation from
service” within the meaning of Section 409A of the Code is referred to as the
“Separation Date”).

 

 4 

 

 

  4.2 Benefits Upon Termination. If the Executive’s employment with the Company
is terminated for any reason by the Company or by the Executive, the Company
shall have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 

  (a) The Company shall pay Executive (or in the event of her death, the
Executive’s estate) any Accrued Obligations (as defined in Section 4.4) within
Ten (10) days following the Separation Date;         (b) In addition to the
Accrued Obligations, if the Executive’s employment with the Company is
terminated by the Company without Cause or by the Executive for Good Reason,
subject to tax withholding and other authorized deductions and subject to the
requirements of Section 4.3, the Company shall: (i) pay the Executive as
severance pay an amount equal to six (6) months of the Executive’s Base Salary
rate in effect on the Separation Date, which shall be payable in one lump sum;
and (ii) provided that the Executive timely elects continued insurance coverage
pursuant to COBRA, reimburse the Executive for a period of six (6) months an
amount equal to the amount of the COBRA premiums actually paid by the Executive
each such month. The first installment of any severance pay payable under this
Section 4.2(b) shall commence after the Executive executes the General Release
and it has become effective in accordance with its terms and is not revoked.    
    (c) Notwithstanding the foregoing provisions of this Section 4.2, if the
Executive breaches his obligations under the Confidentiality and Work for Hire
Agreement and/or Section 6, 7 or 8 of this Agreement at any time, from and after
the date of such breach, the Executive will no longer be entitled to, and the
Company will no longer be obligated to pay, any remaining unpaid portion of any
benefits provided in Section 4.2(b).

 

    The foregoing provisions of this Section 4.2 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). In no event shall the Company’s obligations
to the Executive exceed the sum of the Accrued Obligations, the benefits
provided in Section 4.2(b), if applicable, and the benefits contemplated by this
paragraph, regardless of the manner of the Executive’s termination of
employment.

 

 5 

 

 

  4.3 Release; Exclusive Remedy.

 

  (a) This Section 4.3 shall apply notwithstanding anything else contained in
this Agreement or any stock option, restricted stock or other equity-based award
agreement to the contrary. Notwithstanding any provision in this Agreement to
the contrary, as a condition precedent to any Company obligation to the
Executive pursuant to Section 4.2(b), or any agreement or obligation to
accelerate vesting of any equity-based award in connection with the termination
of the Executive’s employment, the Executive shall (i) upon or promptly
following his Separation Date, sign and not revoke a general release agreement
in a form prescribed by the Company (the “General Release”), and provided
further that such general release agreement is executed and becomes effective no
later than forty-five (45) days following the Executive’s Separation Date and
(ii) at the Board’s request, provide the Company with a written resignation from
the Board and all of its committees. The Company shall have no obligation to
make any payment to the Executive pursuant to Section 4.2(b) unless and until
the general release agreement contemplated by this Section 4.3 becomes
irrevocable by the Executive in accordance with all applicable laws, rules and
regulations and, at the Board’s discretion, the Executive shall have tendered
the written resignation from the Board and its committees as contemplated above.
        (b) The Executive agrees that the General Release will include a
complete release of all known and unknown claims pursuant to California Civil
Code Section 1542 and will require that the Executive acknowledge, as a
condition to the payment of any benefits under Section 4.2(b), that the payments
contemplated by Section 4.2 shall constitute the exclusive and sole remedy for
any termination of his employment, and the Executive will be required to
covenant, as a condition to receiving any such payment, not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment. The Company and Executive acknowledge and agree that there is no
duty of the Executive to mitigate damages under this Agreement. All amounts paid
to the Executive pursuant to Section 4.2 shall be paid without regard to whether
the Executive has taken or takes actions to mitigate damages.

 

  4.4 Certain Defined Terms.

 

  (a) As used herein, “Accrued Obligations” means:

 

  (i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid personal time off) on or before the Separation Date; and         (ii)
any reimbursement due to the Executive pursuant to Section 3.2 for expenses
incurred by the Executive on or before the Separation Date.

 

 6 

 

 

  (b) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board), (i) any act of
personal dishonesty taken by the Executive in connection with his
responsibilities as an employee of the Company which is intended to result in
substantial personal enrichment of the Executive and is reasonably likely to
result in material harm to the Company, (ii) the Executive’s conviction of a
felony which the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business, (iii) a willful act
by the Executive which constitutes misconduct and is materially injurious to the
Company, (iv) continued willful violations by the Executive of the Executive’s
obligations to the Company after there has been delivered to the Executive a
written demand for performance from the Company which describes the basis for
the Company’s belief that the Executive has willfully violated his obligations
to the Company.         (c) As used herein, “Change in Control” has the meaning
given to such term in the NTN Buzztime, Inc. 2010 Performance Incentive Plan.  
      (d) As used herein, “Good Reason” shall mean, as reasonably determined by
the Board (excluding the Executive, if he is then a member of the Board), (i) a
change in the location of the Executive’s place of employment or the principal
offices of the Company, in each case, as of the Effective Date resulting in an
increased commuting distance of more than thirty (30) miles, (ii) a reduction in
the amount of the Base Salary by 10% or more, (iii) a reduction in the
percentage of the Executive’s target potential Incentive Bonus amount from the
percentage in effect for the immediately preceding year or (iv) a change in the
Executive’s position with the Company which materially reduces his duties and
responsibilities; provided and only if such change, reduction or relocation is
effected by the Company without the Executive’s consent. Notwithstanding the
foregoing, a termination shall not be for Good Reason unless (A) the Executive
provides written notice to the Company of his intent to terminate for Good
Reason within thirty (30) days following the first occurrence of the
circumstance that he believes constitute(s) Good Reason, which notice shall
describe such circumstance, (B) the Company does not cure such circumstance
within twenty (20) days following its receipt of such notice, and (C) the
Executive voluntarily terminates his employment with the Company within thirty
(30) days following the end of the twenty (20) day cure period.

 

 7 

 

 

  4.5 Limitation on Benefits.

 

  (a) Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Executive under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than if the Executive received all of
the Benefits (such reduced amount if referred to hereinafter as the “Limited
Benefit Amount”). Unless the Executive shall have given prior written notice
specifying a different order to the Company to effectuate the Limited Benefit
Amount, the Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by the Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive’s rights and
entitlements to any benefits or compensation.         (b) A determination as to
whether the Benefits shall be reduced to the Limited Benefit Amount pursuant to
this Agreement and the amount of such Limited Benefit Amount shall be made by
the Company’s independent public accountants or another certified public
accounting firm of national reputation designated by the Company (the
“Accounting Firm”) at the Company’s expense. The Accounting Firm shall provide
its determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and the Executive within five (5)
days of the date of termination of the Executive’s employment, if applicable, or
such other time as requested by the Company or the Executive (provided the
Executive reasonably believes that any of the Benefits may be subject to the
Excise Tax), and if the Accounting Firm determines that no Excise Tax is payable
by the Executive with respect to any Benefits, it shall furnish the Executive
with an opinion reasonably acceptable to the Executive that no Excise Tax will
be imposed with respect to any such Benefits. Unless the Executive provides
written notice to the Company within ten (10) days of the delivery of the
Determination to the Executive that she disputes such Determination, the
Determination shall be binding, final and conclusive upon the Company and the
Executive.

 

5. Proprietary Information; Inventions and Developments. The Executive
acknowledges having entered into the Confidentiality and Work for Hire
Agreement, that she has abided by and not breached, and intends to continue to
abide by and not breach, the terms, conditions and restrictions contained in it,
and she hereby reaffirms the terms, conditions and restrictions and that as it
relates to her, it remains in full force and effect.

 

 8 

 

 

6. Confidentiality. The Executive hereby agrees that the Executive shall not at
any time (whether during or after the Executive’s employment with the Company),
directly or indirectly, other than in the course of the Executive’s duties
hereunder, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below); provided, however, that this
Section 6 shall not apply when (i) disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make available such information (provided, however, that the Executive shall
promptly notify the Company in writing upon receiving a request for such
information), or (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including but not limited to enforcement of
this Agreement. The Executive agrees that, upon termination of the Executive’s
employment with the Company, all Confidential Information in the Executive’s
possession that is in written, digital or other tangible form (together with all
copies or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by the Executive or furnished to any third
party, in any form except as provided herein; provided, however, that the
Executive shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (a) was publicly known at
the time of disclosure to the Executive, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Company by any person or entity, or (c) is lawfully disclosed
to the Executive by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to the Executive or
known by the Executive as a consequence of or through the Executive’s
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company
Group.     7. Protective Covenant. The Executive acknowledges and agrees that
should she accept a position of any business or organization where her duties,
or those of others who report directly or indirectly to her, include any
activities in the fields of electronically simulated trivia, sports games or
other interactive experiences (e.g., advertising, single player arcade games),
or tableside order and payment in the hospitality industry, which in the
reasonable judgment of the Company is, or as a result of the Executive’s
engagement or participation would become, directly competitive with any aspect
of the business of the Company Group (a “Covered Position”), that such position
would inevitably lead to a disclosure of Confidential Information in
contravention of Section 6. Accordingly, and without limiting the provisions of
Section 6, the Executive agrees that during the Period of Employment, the
Executive shall not accept employment in a Covered Position. The Executive
expressly acknowledges and agrees that the foregoing restriction is reasonable
and necessary in order to protect the Confidential Information of the Company
Group.     8. Anti-Solicitation.

 

  8.1 Business Relationships. The Executive promises and agrees that during the
Period of Employment, the Executive will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner or participant in any business, influence or attempt to
influence customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of the Company or any of its affiliates
(collectively, the “Company Group”), either directly or indirectly, to divert
their business away from the Company Group, to any individual, partnership,
firm, corporation or other entity then in competition with the business of any
entity within the Company Group, and he will not otherwise materially interfere
with any business relationship of any entity within the Company Group.

 

 9 

 

 

  8.2 Executives. The Executive promises and agrees that during the Period of
Employment and for a period of one (1) year thereafter, the Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, stockholder, director or other owner of or participant in any business,
solicit (or assist in soliciting) any person who is then, or at any time within
six (6) months prior thereto was, an employee of an entity within the Company
Group who earned annually $50,000 or more as an employee of such entity during
the last six (6) months of his or her own employment to work for (as an
employee, consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in the Company Group.

 

9. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.     10. Assignment.
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.    
11. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.     12. Section Headings. The section headings of, and titles
of paragraphs and subparagraphs contained in, this Agreement are for the purpose
of convenience only, and they neither form a part of this Agreement nor are they
to be used in the construction or interpretation thereof.     13. Governing Law.
This Agreement, and all questions relating to its validity, interpretation,
performance and enforcement, as well as the legal relations hereby created
between the parties hereto, shall be governed by and construed under, and
interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 

 10 

 

 

14. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.     15. Entire Agreement. Except as otherwise
expressly set forth herein, this Agreement, together with the Exhibits
contemplated hereby, including the Confidentiality and Work for Hire Agreement
and Mutual Agreement to Arbitrate, embodies the entire agreement of the parties
hereto respecting the matters within its scope. This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.     16. Modifications. This Agreement may not be
amended, modified or changed (in whole or in part), except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto. Without limiting the
foregoing, the at-will nature of Executive’s employment by the Company may only
be modified in a writing approved by the Company’s Board of Directors and
executed by both the Company and the Executive.     17. Waiver. Neither the
failure nor any delay on the part of a party to exercise any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
preclude any other or further exercise of the same or of any right, remedy,
power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.     18. Arbitration. Any controversy arising out of or
relating to the Executive’s employment (whether or not before or after the
expiration of the Period of Employment), any termination of the Executive’s
employment, this Agreement, the Confidentiality and Work for Hire Agreement
referred to in Section 5, any Stock Unit Agreement, stock option agreement or
any other agreements relating to the grant to Executive of equity-based awards,
the enforcement or interpretation of any of such agreements, or because of an
alleged breach, default, or misrepresentation in connection with any of the
provisions of any such agreement, including (without limitation) any state or
federal statutory claims, shall be submitted to arbitration in accordance with
the provisions set forth on Exhibit C hereto.

 

 11 

 

 

  Nothing in this Agreement or the attached Exhibit C shall prohibit or limit
the parties from seeking provisional remedies under California Code of Civil
Procedure section 1281.8, including, but not limited to, injunctive relief from
a California court of competent jurisdiction. Without limiting the foregoing,
the Executive and the Company acknowledge that any breach of any of the
covenants or provisions contained in Section 6, 7 or 8 of this Agreement or in
the Confidentiality and Work for Hire Agreement could result in irreparable
injury to either of the parties hereto for which there might be no adequate
remedy at law, and that, in the event of such a breach or threat thereof, the
non-breaching party shall be entitled to obtain a temporary restraining order
and/or a preliminary injunction and a permanent injunction restraining the other
party hereto from engaging in any activities prohibited by any covenant or
provision in Section 6, 7 or 8 of this Agreement or in the Confidentiality and
Work for Hire Agreement or such other equitable relief as may be required to
enforce specifically any of such covenants or provisions.

 

19. Insurance. The Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.     20. Notices.

 

  (a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

 

  (i) if to the Company:           NTN Buzztime, Inc.     1800 Aston Avenue,
Suite 100     Carlsbad, CA 92008     Attn:Board of Directors         (ii) if to
the Executive, the to address most recently on file in the payroll records of
the Company.

 

  (b) Any party may alter the address to which communications or copies are to
be sent by giving notice of such change of address in conformity with the
provisions of this Section 20 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

 12 

 

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.     22. Legal
Counsel; Mutual Drafting. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that she has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.     23. Code Section 409A.

 

  (a) It is intended that any amounts payable under this Agreement and the
Company’s exercise of authority or discretion hereunder shall comply with
Section 409A of the Code (including the Treasury regulations and other published
guidance relating thereto) (“Code Section 409A”) so as not to subject the
Executive to any interest or additional tax imposed under Code Section 409A. To
the extent that any amount payable under this Agreement would trigger the
additional tax imposed by Code Section 409A, the Agreement shall be modified to
avoid such additional tax yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.         (b) Without
limiting the generality of the foregoing, and notwithstanding any provision in
this Agreement to the contrary, any payments made from the date of the
Executive’s termination of employment through March 15th of the calendar year
following such termination, are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations; to the extent such payments are made following said
March 15th, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
separation from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code. For
purposes of the foregoing, if upon Executive’s separation from service she is
then a “specified employee” (within the meaning of Code Section 409A), then to
the extent necessary to comply with Code Section 409A and avoid the imposition
of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following such separation from service under
this Agreement until the earlier of (i) the first business day of the seventh
month following Executive’s separation from service, or (ii) ten (10) days after
the Company receives notification of Executive’s death. If the Company
determines that any other payments hereunder fail to satisfy the distribution
requirement of Section 409A(a)(2)(A) of the Code, then the payment of such
benefit shall be delayed to the minimum extent necessary so that such payments
are not subject to the provisions of Section 409A(a)(1) of the Code. Any
payments that are delayed as a result of this Section 23(b) shall be paid
without interest.

 

 13 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the first date set forth above.

 

  “COMPANY”       NTN Buzztime, Inc., a Delaware corporation         By: /s/
Allen Wolff   Name: Allen Wolff   Title: Interim CEO       “EXECUTIVE”   /s/
Sandra Gurrola   Sandra Gurrola

 

 14 

 

 

EXHIBIT A

 

CONFIDENTIALITY DISCLOSURE

 

None.

 

 15 

 

 

EXHIBIT B

 

NTN BUZZTIME, INC.

 

CONFIDENTIALITY AND WORK FOR HIRE AGREEMENT

 

 16 

 

 

EXHIBIT C

 

MUTUAL AGREEMENT TO ARBITRATE

 

This Mutual Arbitration Agreement (“Arbitration Agreement”) is entered into
between NTN Buzztime, Inc. (“the Company”) and Sandra Gurrola, an individual
(the “Executive”).

 

Agreement to Arbitrate Certain Disputes and Claims

 

Executive and Company agree that they will submit any claim, dispute, and/or
controversy relating to or arising from Executive’s employment with Company to
final and binding arbitration. Arbitration shall be the exclusive means of
resolving the claim, dispute and/or controversy regardless of whether it is
based on tort, contract, statute, equity and/or other laws. This shall include,
but not be limited to, claims of wrongful termination, discrimination,
harassment, conversion, theft of trade secrets, unfair competition, damage to
person or property, breach of contract, defamation, violation of any other
non-criminal federal, state or other governmental common law, statute,
regulation or ordinance. This Arbitration Agreement shall apply to actions
initiated by Executive or Company.

 

Company and Executive understand and agree that arbitration of the disputes and
claims covered by this Arbitration Agreement shall be the sole and exclusive
mechanism for resolving any and all existing and future disputes or claims
arising out of Executive’s recruitment to or employment with the Company or the
termination thereof, except as specified below.

 

Claims Not Subject to Arbitration

 

Company and Executive further understand and agree that the following disputes
and claims are not covered by this Arbitration Agreement and shall therefore be
resolved as required by the law then in effect:

 

  ● Executive’s claims for workers’ compensation benefits, unemployment
insurance, or state or federal disability insurance.         ● Either party’s
request for temporary injunctive relief prior to resolution of the dispute on
its merits in an arbitration proceeding.         ● Any other dispute or claim
that has been expressly excluded from arbitration by statute or binding legal
precedent.         ● Any claims which, as a matter of law then in effect, cannot
be the subject of a mandatory arbitration agreement.

 

This Arbitration Agreement does not prevent Executive from filing a charge with
certain local, state or federal administrative agencies such as the United
States Equal Employment Opportunity Commission or the California Department of
Fair Employment and Housing, or prevent Executive from filing for unemployment
insurance or workers’ compensation benefits. Nothing in this Arbitration
Agreement limits Executive’s rights, or those of the Company, to seek
provisional relief pursuant to California Code of Civil Procedure section 1281.8
or any similar statute of applicable jurisdiction.

 

 17 

 

 

Final and Binding Arbitration; Waiver of Trial Before Court, Jury or Government
Agency

 

Company and Executive understand and agree that the arbitration of disputes and
claims under this Arbitration Agreement shall be instead of a trial before a
court or jury or a hearing before a government agency. Company and Executive
understand and agree that, by signing this Arbitration Agreement, Company and
Executive are expressly waiving any and all rights to a trial before a court or
jury or before a government agency regarding any disputes and claims which
Company and Executive now have or which Company and Executive may in the future
have that are subject to arbitration under this Arbitration Agreement, except as
provided in the preceding section.

 

Arbitration Procedures

 

Any arbitration held under this Arbitration Agreement shall be conducted before
a single neutral arbitrator and shall be administered by the Judicial
Arbitration and Mediation Service (“JAMS”) or its successor, unless the parties
otherwise stipulate. The party initiating arbitration must provide written
notice of the request to arbitrate to the other party and to JAMS within the
applicable statute(s) of limitations. Written notice to the Company is to be
directed to the Company’s Human Resources Department. The arbitration shall be
conducted in accordance with the JAMS Employment Arbitration Rules and
Procedures (the “JAMS Rules”), available for review at http://www.jamsadr.com,
as those rules are in effect at the time of the arbitration; provided, however,
that the arbitrator shall allow the discovery authorized by California Code of
Civil Procedure section 1283.05 or any other discovery required by California
law. The parties shall attempt to jointly select the single neutral arbitrator.
If they are unable to reach agreement, the procedures contained in the JAMS
Rules shall apply, or JAMS shall appoint the single arbitrator. The parties are
entitled to be represented by counsel during the arbitration. To the extent that
any of the JAMS Rules or anything in this Arbitration Agreement conflicts with
any arbitration procedures required by California law, the arbitration
procedures required by California law shall govern.

 

In the event JAMS is no longer able to supply the arbitrator, such arbitrator
shall be selected from the American Arbitration Association (“AAA”) in
accordance with AAA’s employment arbitration rules, available for review at
http://www.adr.org, as those rules are in effect at the time of the arbitration,
subject to the same terms and conditions as arbitration with JAMS as referenced
in the preceding paragraph.

 

Place of Arbitration

 

The arbitration shall take place in San Diego County, California, or, at the
Executive’s option, in the county in which the Executive works, or last worked,
for the Company. The parties may agree to hold the arbitration at any other
place mutually agreeable to both of them.

 

Discovery

 

The arbitrator shall allow the discovery authorized by California Code of Civil
Procedure section 1283.05 or any other discovery required by California law.

 

Written Arbitration Award

 

In making an award, the Arbitrator shall have the authority to make any finding
and determine any remedy congruent with applicable law, including an award of
compensatory or punitive damages. In reaching a decision, the Arbitrator shall
adhere to relevant law and applicable legal precedent, and shall have no power
to vary therefrom.

 

 18 

 

 

The Arbitrator shall issue a written award that sets forth the essential
findings and conclusions on which the award is based. The Arbitrator shall have
the authority to award any relief authorized by law in connection with the
asserted claims or disputes. The Arbitrator’s award shall be final and binding
on both the Company and Executive and it shall provide the exclusive remedy(ies)
for resolving any and all disputes and claims subject to arbitration under this
Arbitration Agreement. The Arbitrator’s award shall be subject to correction,
confirmation, or vacation, by a competent California court as provided by
California Code of Civil Procedure Section 1285.8 et seq and any applicable
California case law setting forth the standard of judicial review of arbitration
awards. The arbitrator shall not have the power to commit errors of law or legal
reasoning, and the award may be vacated or corrected on appeal to a court of
competent jurisdiction for any such error.

 

Governing Law

 

Company and Executive understand that this Arbitration Agreement and its
validity, construction and performance shall be governed by the laws of the
State of California, without reference to rules relating to conflicts of law.
Any dispute(s) and claim(s) to be arbitrated under this Arbitration Agreement
shall be governed by the laws of the State of California, without reference to
rules relating to conflicts of law.

 

Costs of Arbitration

 

The Company will bear the arbitrator’s fee and any other type of expense or cost
that the employee would not be required to bear if he or she were free to bring
the dispute(s) or claim(s) in court as well as any other expense or cost that is
unique to arbitration. If the Executive is the party initiating arbitration,
he/she will be required to contribute to the administrative costs of the
arbitration the same amount which he/she would have paid as a filing fee in
order to commence the action in a civil court of law. The Company and Executive
shall each bear their own attorneys’ fees incurred in connection with the
arbitration, and the arbitrator will not have authority to award attorneys’ fees
unless a statute or contract at issue in the dispute specifically authorizes the
award of attorneys’ fees to the prevailing party, in which case the arbitrator
shall have the authority to make an award of attorneys’ fees as required or
permitted by applicable law. If there is a dispute as to whether the Company or
Executive is the prevailing party in the arbitration, the Arbitrator will decide
this issue.

 

Severability

 

Company and Executive understand and agree that if any term or portion of this
Arbitration Agreement shall, for any reason, be held to be invalid or
unenforceable or to be contrary to public policy or any law, then the remainder
of this Arbitration Agreement shall not be affected by such invalidity or
unenforceability but shall remain in full force and effect, as if the invalid or
unenforceable term or portion thereof had not existed within this Arbitration
Agreement.

 

Complete Agreement

 

Company and Executive understand and agree that this Arbitration Agreement and
the Employment Agreement to which this agreement is attached contain the
complete agreement between the Company and Executive regarding the subjects
covered hereby; that it supersedes any and all prior representations and
agreements between us, if any. This Arbitration Agreement may be modified only
in a writing, expressly referencing this Arbitration Agreement and Executive by
full name, and signed by the Chief Executive Officer of the Company. Any such
written modification must also expressly state the intention of the parties to
modify this Arbitration Agreement.

 

 19 

 

 

Knowing and Voluntary Agreement

 

The Executive is advised to consult with attorneys of his or her own choosing
before signing this Arbitration Agreement, and acknowledges that he or she has
had an opportunity to do so. By signing this Arbitration Agreement, Executive
agrees that he or she has read this Arbitration Agreement carefully and
understand that by signing it, he or she is waiving all rights to a trial or
hearing before a court or jury or government agency of any and all disputes and
claims regarding Executive’s employment with the Company or the recruitment to
or termination thereof (except as otherwise stated herein).

 

Consideration

 

The parties’ mutual agreement to arbitrate the claims identified herein, and the
Company’s agreement to pay most of the costs associated with the arbitration,
provide good and sufficient consideration for the mutual promises to arbitrate.

 

PLEASE READ CAREFULLY. BY SIGNING THIS AGREEMENT, EMPLOYEE AND THE COMPANY ARE
GIVING UP THEIR RIGHT TO FILE A LAWSUIT IN A COURT OF LAW AND TO HAVE THEIR CASE
HEARD BY A JUDGE OR JURY AS TO ANY CLAIMS COVERED BY THIS AGREEMENT TO
ARBITRATE.

 

Date: September 17, 2019  

/s/ Sandra Gurrola

      Sandra Gurrola         Date: September 17, 2019   NTN Buzztime, Inc.      
        /s/ Allen Wolff       By: Allen Wolff       Title: Interim CEO

 

 20 

 

 